Citation Nr: 1531948	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-10 165	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher rating than 10 percent for bilateral inguinal hernia with recurrence and ilioinguinal nerve damage on the right, including the extension of assignment of a temporary total rating for post-surgical convalescence beyond  December 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1978 to           December 1982, with additional reserve service, including being recalled to           active duty in May 1992 for a brief period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from           a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

Clarification of Issues on Appeal

The Veteran's has asserted that there is an additional issue on appeal, specifically entitlement to an earlier effective date than December 26, 2013 for award of nonservice-connected pension benefits.  However, even though the Veteran did submit a timely Notice of Disagreement with respect to this issue, he did not then file a Substantive Appeal (VA Form 9) Statement of the Case (SOC), as the final step to perfect an appeal to the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2014).                     The November 2014 VA Form 9 expressly limited the Veteran's appeal to the issue noted on the title page.  Accordingly, only the increased rating for hernia claim, as noted on the title page, was properly appealed. 

The Board now refers the matter of entitlement to a TDIU to the RO as the Agency of Original Jurisdiction (AOJ) for initial adjudication and consideration.  See 38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

On July 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
CHRISTOPHER MURRAY
	Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


